DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-2, 4-6 and 12 respectively of US Patent 11,343,611.

Regarding claim 1-10,
Instant Application
US Pat 11,343,611
1. (Currently Amended) A method comprising: performing, by a first device, processing on first audio data representing a first utterance to generate first data indicating a first intent to have the first device and a second device output second audio data in a synchronized manner; outputting, by the first device, the second audio data in the synchronized manner with the second device; performing, by the first device, processing on third audio data representing a second utterance to generate second data indicating a second intent to have at least the first device cease outputting the second audio data; and ceasing, by the first device, output of the second audio data.  
1. A method comprising: performing, by a first device, processing on first audio data representing a first utterance to generate first data indicating a first intent to have the first device and a second device output second audio data in a synchronized manner; outputting, by the first device, the second audio data in the synchronized manner with the second device; performing, by the first device, processing on third audio data representing a second utterance to generate second data indicating a second intent to have the first device and the second device cease outputting the second audio data; and ceasing, by the first device, output of the second audio data.
2. (New) The method of claim 1, wherein the performing of the processing on the first audio data comprises performing, by a speech processing component of the first device, speech processing on the first audio data to generate the first data.  
1. A method comprising: performing, by a first device, processing on first audio data representing a first utterance to generate first data indicating a first intent to have the first device and a second device output second audio data in a synchronized manner;…
3. (New) The method of claim 2, wherein the performing of the processing on the first audio data comprises identifying, based at least in part on the first audio data, audio content associated with the second audio data.  
2. The method of claim 1, wherein the performing of the processing on the first audio data comprises identifying, based at least in part on the first audio data, audio content associated with the second audio data.
4. (New) The method of claim 2, further comprising receiving the first audio data from the second device.  
4. The method of claim 1, wherein the second device detected the first utterance, the method further comprising receiving, by the first device and from the second device, the first audio data representing the first utterance.
5. (New) The method of claim 1, wherein the performing of the processing on the third audio data comprises performing, by a speech processing component of the first device, speech processing on the third audio data to generate the second data.  
1. A method comprising: performing, by a first device, processing on first audio data representing a first utterance to generate first data indicating a first intent to have the first device and a second device output second audio data in a synchronized manner…
6. (New) The method of claim 5, wherein second data further indicates a third intent to have at least the second device cease outputting the second audio data.  
1. A method comprising: performing, by a first device, processing on first audio data representing a first utterance to generate first data indicating a first intent to have the first device and a second device output second audio data in a synchronized manner… cease outputting the second audio data; and ceasing, by the first device, output of the second audio data.
7. (New) The method of claim 5, further comprising receiving the third audio data from the second device.  
1. A method comprising: performing, by a first device, processing on first audio data representing a first utterance to generate first data indicating a first intent to have the first device and a second device output second audio data in a synchronized manner; outputting, by the first device, the second audio data in the synchronized manner with the second device; performing, by the first device, processing on third audio data representing a second utterance to generate second data indicating a second intent to have the first device and the second device cease outputting the second audio data; and ceasing, by the first device, output of the second audio data.
8. (New) The method of claim 1, further comprising receiving, by the first device, group information indicating that a group of devices including the first device and the second device has been formed.  
5. The method of claim 1, further comprising, at least partly prior to the performing of the processing on the first audio data, receiving, by the first device, group information indicating that a group of devices including the first device and the second device has been formed.
9. (New) The method of claim 8, wherein outputting, by the first device, the second audio data in the synchronized manner with the second device is based at least in part on the group information.  
6. The method of claim 5, wherein the group information further indicates that the second device has been selected to send the second audio data to the first device for synchronized output of the second audio data by the first device and the second device.
10. (New) The method of claim 1, wherein the second audio data comprises an audio file.  
12. The first device of claim 7, wherein the second audio data comprises an audio file.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.

Allowable Subject Matter
Claim 11-15 are allowed.
Claim 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee US PG-Pub 2018/0020309 .

Regarding claim 16, Banerjee teaches a first device comprising: one or more speakers (Fig. 2 & Fig. 4C); one or more processors; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the first device to: receive a first command to have the first device and a second device output first audio data in a synchronized manner (Fig. 3-320,330,332,334 & [0030]: having a play command to play in sync an audio stream); outputting the first audio data in the synchronized manner with the second device (Fig. 3-320,330,332,334 & [0030]: having a play command to play in sync an audio stream).
While Banerjee failed to explicitly teach receive a second command to output second audio data; determine that the second command meets one or more criteria; and output, based at least in part on determining that the second command meets the one or more criteria, the second audio data in the synchronized manner with the second device.  
However, Banerjee does suggest receive a second command to output second audio data; determine that the second command meets one or more criteria; and output, based at least in part on determining that the second command meets the one or more criteria, the second audio data in the synchronized manner with the second device (Fig. 3-320,330,332,334 & [0030]: when a new audio stream or internet radio station will be play, the process-300 will happen again, where the criteria of having a play command need to occur and the new audio stream or internet station will be play in sync). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because waiting a PLAY command as a criteria makes sure the system only plays new audio when it is requested.

Regarding claim 19, Banerjee teaches first device to determine that the second command meets the one or more criteria comprise computer-executable instructions that cause the first device to determine that the second command is a music-related command (Fig. 3-320,330,332,334 & [0030]: when a new audio stream or internet radio station will be play). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a PLAY command is a music related command to play a song or music on ration station.

Regarding claim 20, Banerjee teaches first device to determine that the second command meets the one or more criteria comprise computer-executable instructions that cause the first device to determine, based at least in part on the second command, a user preference for the first device and the second device (Fig. 3-320,330,332,334 & [0030]-[0031]: when a new audio stream or internet radio station will be play, the process-300 will happen again, where the criteria of having a play or pause command). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because users preference will be to stop or pause or play a sound that give them ability to play whenever they want.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654